Board of Tax Appeals, Nos. 99-M-1594, 99-M-1595, 99-M-1596 and 99-M-1597.
This cause is pending before the court as an appeal from the Board of Tax Appeals. Appellant having failed to show cause why this appeal should not be dismissed upon the authority of Cleveland Elec. Illum. Co. v. Lake Cty. Bd. of Revision, 96 Ohio St.3d 165, 2002-Ohio-4033, 772 N.E.2d 1160,
IT IS ORDERED by the court that this cause be remanded to the Cuyahoga County Board of Revision and that the board certify its action in this matter to the Tax Commissioner as required by R.C. 5715.20 at which time the appeal time will begin to run.
Cook, J., not participating.